Eish, O. J.
1. “A voluntary conveyance, not for a valuable consideration, made by a debtor insolvent at the time of such conveyance, is void as to creditors.” Civil Code, § 3224. “When a transaction between husband and wife is attacked for fraud by the creditors of either, the onus is on the husband and wife to show that the transaction was fair.” Civil Code, § 3011. Under application of these provisions of the code to the facts of the case, there was no merit in the exceptions to those portions of the charge complained of in the motion for new trial.
*471No. 16.
December 15, 1917.
Claim. Before Judge Kent. Laurens superior court. November 20, 1916.
W. Q. Davis, for plaintiff in error. J. 8. Adams, contra.
2. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.